Case 1:19-cr-00284-JB-N Document 87 Filed 07/07/20 Page 1 of 1              PageID #: 406




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


  UNITED STATES OF AMERICA                  :

  vs.                                       :    CRIMINAL NO. 19-00284-JB-N

  OSCAR GUILLEN-ORELLANA                    :


                              ACCEPTANCE OF GUILTY PLEA
                              AND ADJUDICATION OF GUILT


         Pursuant to the Report and Recommendation of the United States Magistrate

  Judge (Doc. 86) and without any objection having been filed by the parties, the

  Defendant’s plea of guilty to Count One of the Indictment/Information is now accepted,

  and the Defendant is adjudged guilty of such offense. A sentencing hearing has been

  scheduled for September 21, 2020 at 9:30 a.m. in Courtroom 4A before the undersigned.

         DONE and ORDERED this 7th of July 2020.


                                            s/Jeffrey U. Beaverstock
                                            UNITED STATES DISTRICT JUDGE
